El Juez Asociado Señok Aldkey,
emitió la opinión del tribunal.
En este procedimiento de habeas corpus tramitado en la Corte de Distrito de Hnmaeao dicha corte estimó qne había causa probable para la prisión del peticionario y la única cuestión a resolver en esta apelación es si se ha justificado que hay tal causa probable para que el apelante esté dete-nido por infracción del artículo 511 del Código Penal en re-lación con el 50 del mismo texto, o sea, por haber intentado dañar o destruir maliciosamente bienes muebles o inmuebles ajenos.
En apoyo de su recurso alega el apelante que la corte inferior erró al declarar que por el resultado de toda la prueba presentada existía causa probable para su detención: al negarse a eliminar la declaración de Miguel Simons: al admitir la declaración del taquígrafo Luis Pérez y al no eliminar la del fiscal del distrito.
Para demostrar el fiscal en la corte inferior la existencia de causa probable para la detención del peticionario José L. Benitez, presentó la declaración suscrita y jurada por Miguel Simpns ante el Juez Municipal de Vieques el día 5 de marzo de 1925 en la que manifestó que el día 2 del mismo mes y año como a las 2 de la mañana lo llamó Luis Daniel para que se levantara porque Pepe Benitez quería hablarle pero por lo tarde que era le contestó que lo dejara para el día siguiente: que como a los diez minutos volvió Daniel con Pepe al que atendió por la celosía de la persiana de su habitación: que se quedó solo con Pepe y éste le dijo: “Miguel, levántate y vamos a la casa de don José J. Beni-tez pues se trata de un asunto muy importante para él, pues bien puede costarle de dos a trescientos mil dólares a don Pepe,” y que al oir eso le contestó que dejase eso para por la mañana porque don Pepe no los iba a creer, con lo que Pepe estuvo conforme y se retiró: que al siguiente día lunes no fué Pepe a su casa pero como a las once y media supo por Clemente Díaz que Pepe íe había dicho que en la *543Central Playas Grandes habían encontrado cartuchos con dinamita en los hornos de las máquinas, y que al oir esto sa-lió para allá: qne allí se informó con detalles de todo lo ocurrido, esto es, qne se habían encontrado cartuchos de dinamita en los hornos de las locomotoras: qne le preguntó a don Pepe si había recibido alguna carta en donde le pi-dieran alguna cantidad de dinero y le informó que no: que regresó al pueblo y le mandó aviso a Pepe que interesaba verse con él, que fuera a su casa seguida: que cuando llegó Pepe a su cuarto le preguntó que si lo que le interesaba ha-blar con él tenía relación con lo que había sucedido en la central, contestándole que sí: el testigo le indicó si quería acompañarlo a la quinta de don Pepe y le contestó que no tenía inconveniente pero que cada uno fuera en carro dis-tinto para evitar que la gente los viera juntos: que cuando el testigo se vió con Pepe el día lunes le dijo entre otras cosas que él pertenecía a una sociedad comunista, que aparte de la dinamita que se había encontrado en los hornos de la locomotora habían puesto dos bombas de tiempo: que el testigo enteró a don Pepe de las entrevistas que tuvo con Pepe y viendo que Pepe no llegaba se dirigió hacia la central pero se encontró con él que ya se encaminaba a la resi-dencia de don Pepe y volvió para atrás con Pepe: que allí Pepe por segunda vez hizo referencia que pertenecía a una sociedad comunista cuyo fin era destruir capitales, que ha-bían tenido una reunión los socios y habían acordado des-truir una de las compañías pertenecientes a los americanos en esta Isla pero mediaron ciertas cosas y entonces acorda-ron empezar por la Central Playas Grandes a lo que se opuso tenazmente haciéndoles saber que allí tenía familia-res : que habían colocado dos bombas de tiempo, una grande y otra pequeña, pero que no sabía el sitio donde estaban colocadas: que don Pepe le contestó si estaba seguro que las bombas estaban puestas y le contestó que estaba comple-tamente seguro, y entonces se le preguntó que cómo podría evitarse eso, informando que él podía evitarlo pues él sa-*544bía que las bombas eran de tiempo y embarcándose tendría oportunidad de verse con sus asociados y así averiguar dónde se encontraban puestas y evitar que explotaran: que entonces don Pepe le ofreció el yate y dinero para que em-barcara inmediatamente para la Isla y salió para Naguabo pues les manifestó que él podría verse con sus compañeros en Fajardo o Caguas y convino en que tan pronto se infor-mara del sitio en que se encontraban las bombas se lo co-municaría por telégrafo, habiendo ya de antemano convenido la forma del telegrama que liabía de informarnos y efectiva-mente desde Caguas nos puso el telegrama enviado a la dirección del testigo y que dice así: “María fuera peligro pero opinión es posible recaiga de nuevo. Dr. Just confe-renciará mañana para ver otro tratamiento. Vigila gallo chimenea. Dr. Juliá.”
También presentó el fiscal dos declaraciones prestadas ante él, una del policía Antonio Marrero y la otra de Manuel Benítez Carrillo. De la primera resulta que en la mañana del 2 de marzo hizo un registro en la casa de José L. Bení-tez y encontró debajo de la cama dos paquetes de mechas y 32 ó 33 fulminantes de la misma clase que fueron encontra-dos en los cartuchos de la central. Y de la segunda aparece que dicho testigo Benítez Carrillo encontró en la central Be-nítez en Playas Grandes de Vieques cartuchos de dinamita en los hornos de las locomotoras y en los rieles, los cuales estaban puestos junto a las ruedas de las locomotoras como calzo de ellas: que José L. Benítez estuvo como tres sema-nas antes en la Central Playas Grandes e invitó al decla-rante para dar una vuelta por la central y habiendo en-trado en el departamento de máquinas le preguntó cómo tra-bajaban y le hizo abrir algunos de los hornos y los vió tra-bajar e hizo que le enseñara un horno de una caldera de pe-tróleo que hay por la parte de atrás y después, como era amigo suyo, lo invitó a que viera el resto de la factoría y estuvieron hasta el centro pero le dijo que sólo le interesa-ban las máquinas porque era lo que más le gustaba: que le *545preguntó si las máquinas trabajaban de nocbe y le contestó que casi nunca, que cuántas babía y qué trabajo le tocaba a cada máquina, y que cuando le estaba enseñando las calderas le dijo Pepe que aquél sería un buen sitio para vo-larlo con dinamita, lo que el testigo atribuyó a una broma.
Como esas dos declaraciones habían sido prestadas ante el fiscal, éste presentó a su taquígrafo Luis Pérez ante la corte, y manifestó que esas declaraciones habían sido toma-das por él en taquigrafía.
Como última prueba el fiscal ofreció su propia declara-ción ante la corte a la -que dijo que tiene otras declaracio-nes corroborantes de los tres anteriores testigos y de admi-siones hechas por el propio José L. Benítez, y otras del transporte de la dinamita de San Juan a Yieques en fecha contemporánea a la que se encontraron los cartuchos de dinamita puestos en las calderas de las locomotoras, y admi-siones de José L. Benítez sobre el transporte de esa dina-mita y en la forma ilegal en que fué transportada porque no fué conducida de acuerdo con el permiso que se le dió a José L. Benítez.
 En un procedimiento de habeas corpus no se decide la culpabilidad del peticionario sino sólo si hay causa probable para que el peticionario esté detenido, si no presta la fianza que se le exigió; y tomada en conjunto la evidencia que se presentó, prescindiendo de aquellos particulares que son de referencia, como indudablemente lo hizo la corte inferior, estamos convencidos de que existe causa probable para la detención, por lo que la corte inferior no ha cometido el primer error que se le atribuye.
En el segundo se limita el apelante a decir que la declaración de Simons era inmaterial y que no está corroborada. Esa declaración por sí sola no sería bastante para relacionar al apelante con el delito pero es un principio de prueba que con las otras demuestra que hay causa probable para la detención del peticionario, sin que sea necesario que esa declaración sea corroborada.
*546La declaración del taquígrafo del fiscal también era admisible, pnes habiendo declarado los dos testigos a que él se refiere ante el fiscal y habiendo él tomado las notas taqui-gráficas, su declaración es pertinente para justificar que esas dos declaraciones fueron las tomadas y transcritas por él.
Con respecto a la declaración prestada por el fiscal ya hemos dicho en el caso de El Pueblo v. Pillot, 19 D.P.R. 264, donde también el fiscal dio una declaración idéntica a la de este caso, que su admisión no constituye error fundamental; pero aunque se prescindiera de ella, la otra prueba sería suficiente para sostener la resolución de la corte inferior por lo que debe ser confirmada.